                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                   :              CIVIL ACTION
                                 :
       v.                        :
                                 :
LT. D. PRESSLEY, LAURA BANTA,    :
JAMES MCINTEL, GENA CLARK,       :
J. TERRA, THOMAS C. GRENEVICH,   :
M. NASH, LT. KULL, C/O WILLIAMS, :
C/O BARRETTO, C/O MARTINEZ and   :
UNKNOWN CORRECTIONAL OFFICERS :                 NO. 18-5196

                                     ORDER

      NOW, this 9th day of March, 2020, upon consideration of Plaintiff’s Motion for

Relief from a Judgment or Order (Document No. 10), it is ORDERED that the motion is

DENIED.



                                            /s/ Timothy J. Savage
                                            TIMOTHY J. SAVAGE, J.
